DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 8/25/2021. Claim 1 is currently pending. Claim 1 has been amended.

Drawings
The drawings were received on 8/25/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (WO 2010095171 A1).
	Regarding claim 1, Matsumura discloses a method of production of a package workpiece, the method comprising the steps of: applying a protective layer (4, 5 – Fig. ) to a sheet material (1 – Fig. 1) to obtain a multilayer material (the assembly of 1, 4, and 5 – Fig. 2) and forming a loose edge (6 – Fig. 4), the loose edge is not being attached to the sheet material (see Fig. 4), the protective layer is applied on the frame roll or sheet material on either one side or both sides (see Fig. 2); die-cutting or cutting the multilayer material along a contour (3 – Fig. 1) of the workpiece (abstract), wherein the die-cutting or cutting is carried out taking into account an allowance for the loose edge of the protective layer (abstract).

Response to Arguments
Applicant’s arguments have been considered but are moot because they do not pertain to the new grounds of rejection set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/16/2021